                                                                             JS-6

1
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
2

3                                                        Case No.
                                                   )
4
      LATISHA VARGAS,                              )
5
      Plaintiff,                                   )       2:21-cv-00701-SVW-MRW
6     v.                                           )     PROPOSED ORDER TO DISMISS
      EXPERIAN INFORMATION                         )     WITH PREJUDICE
7
      SOLUTIONS, INC., and DOES 1-                 )
8     10, inclusive,                               )
      Defendant.                                   )
9
                                                   )
10                                                 )
                                                   )
11
                                                   )
12                                                 )
13

14         IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
15   this matter is dismissed in its entirety with prejudice pursuant to Federal Rule of
16   Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own costs and
17   attorneys’ fees.
18         All previously set dates are vacated and off calendar.
19

20
                                                 Dated this 24th day of June, 2021
21

22

23
                                       _______________________________________
24
                                              Honorable Judge of the District Court
25

26

27

28




                                     [Proposed]Order to Dismiss - 1
